UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7266



HENRY WATSON,

                                             Plaintiff - Appellant,

         versus

S. ALLEN, M.D.,

                                              Defendant - Appellee.



                           No. 96-7388



HENRY WATSON,

                                             Plaintiff - Appellant,

         versus

S. ALLEN, M.D.,

                                              Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-96-504-BR)

Submitted:   January 9, 1997             Decided:   January 23, 1997
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.


Henry Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a North Carolina, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under
28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act
("PLRA"), Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Watson v. Allen, No. CA-96-504-BR (E.D.N.C. July

30, 1996). We modify the district court's order to reflect that the

dismissal is without prejudice. 28 U.S.C. § 2106 (1994). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                              AFFIRMED AS MODIFIED



                                  2